Citation Nr: 1034573	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from September 1973 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, 
which denied the benefit sought on appeal.  The Veteran testified 
from the RO at a Board videoconference hearing held in January 
2006.

In June 2007, the Board remanded the Veteran's appeal.  On 
September 14, 2009, the Board issued a decision denying service 
connection for PTSD, bilateral knee chondromalacia, and bilateral 
knee arthritis.  The Veteran appealed the September 2009 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and the Court, in an April 2010 Order, granted a Joint 
Motion for Partial Remand, and vacated the September 2009 
decision as to the PTSD issue, and remanded that matter back to 
the Board.  The Order dismissed the issues of service connection 
for bilateral knee chondromalacia and arthritis.


REMAND

The Joint Motion for Partial Remand determined that remand was 
required to obtain treatment reports for the Veteran from the 
Cheyenne, Wyoming and Savannah, Georgia Vet Centers.  Although 
statements from individuals associated with those facilities are 
on file, the record reflects that the underlying treatment 
records have not been obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain treatment records 
for the Veteran from the Cheyenne, Wyoming 
and Savannah, Georgia Vet Centers.  The RO 
should document its efforts in this regard.

2.  Thereafter, and after undertaking any 
other indicated development, including a VA 
examination if deemed necessary, the RO 
should readjudicate the issue on appeal.  If 
the benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

